      Case 4:21-cv-00034-HLM-WEJ Document 1 Filed 02/12/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

MICHAEL TAYLOR,                            )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )
                                           ) Case No. ____________
GEORGIA-PACIFIC WOOD                       )
PRODUCTS LLC                               )
                                           )
             Defendant.                    )

                           NOTICE OF REMOVAL

      Defendant Georgia-Pacific Wood Products LLC, incorrectly identified in

Plaintiff’s Amended Complaint as Georgia-Pacific Wood Products, LLC,

(“Defendant”), respectfully submits this Notice of Removal to the United States

District Court for the Northern District of Georgia, Rome Division. In support of

Removal, Defendant states the following:

A.    Timeliness of Removal

      1.    On November 5, 2020, Plaintiff Michael Taylor (“Plaintiff”) filed a

civil action against Georgia-Pacific Wood Products South, LLC in the Superior

Court of Floyd County, Georgia, Case No. 20CV01953.
      Case 4:21-cv-00034-HLM-WEJ Document 1 Filed 02/12/21 Page 2 of 5




      2.     On January 8, 2021, Plaintiff filed a Motion for Leave to Substitute a

Party Defendant, which sought to substitute Defendant for Georgia-Pacific Wood

Products South, LLC in the lawsuit.

      3.     On January 11, 2021, the Superior Court of Floyd County, Georgia

granted Plaintiff leave to amend the Complaint. That same day, Plaintiff filed an

Amended Complaint for Damages and Demand for Jury Trial, substituting

Defendant for Georgia-Pacific Wood Products South, LLC.

      4.     On January 15, 2021, the sheriff served Defendant by leaving a copy of

the Summons and Complaint with Defendant’s registered agent for service of

process. Defendant thus files this Notice of Removal within 30 days of its receipt of

the Summons and Complaint, as required by 28 U.S.C. § 1446(b)(1). Copies of all

documents filed or served on Defendant are attached as Exhibit A.

      5.     A copy of this Notice of Removal is being filed with the Clerk of the

Superior Court of Floyd County, Georgia, and a copy is being served on Plaintiff as

required by 28 U.S.C. § 1446(d). A copy of the Notice of Filing of Notice of

Removal is attached hereto as Exhibit B.

B.    Venue

      6.     The Superior Court of Floyd County, Georgia is located within the

Rome Division of the United States District Court for the Northern District of


                                         2
      Case 4:21-cv-00034-HLM-WEJ Document 1 Filed 02/12/21 Page 3 of 5




Georgia. 28 U.S.C. § 90(a)(3). Therefore, venue is proper in this Court because it is

the “district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

C.    Basis for Removal: Federal Question Jurisdiction

      7.     This Court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because Plaintiff’s claim arises under the Constitution, laws, or

treaties of the United States.

      8.     Plaintiff’s Complaint alleges that Defendant violated the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. (“ADEA”).

      9.     By asserting a claim under the ADEA, Plaintiff’s Complaint asserts a

federal question under 28 U.S.C. §1331. Accordingly, this case is properly

removable under 28 U.S.C. § 1441(a).

      WHEREFORE, having fully complied with all requirements for removal of

this action, Defendant requests that the action now pending in the Superior Court of

Floyd County, Georgia, be removed to the United States District Court for the

Northern District of Georgia, Rome Division.

      Respectfully submitted this 12th day of February, 2021.

                                       /s/ Jana Korhonen
                                       Jana Korhonen
                                       Georgia Bar No. 100125
                                       jana.korhonen@ogletree.com

                                         3
Case 4:21-cv-00034-HLM-WEJ Document 1 Filed 02/12/21 Page 4 of 5




                             Katherine H. Krouse
                             Georgia Bar No. 514298
                             katie.krouse@ogletree.com

                             OGLETREE, DEAKINS, NASH,
                              SMOAK & STEWART, P.C.
                             191 Peachtree St., N.E., Suite 4800
                             Atlanta, Georgia 30303
                             Telephone: (404) 881-1300

                             Attorneys for Defendant




                               4
      Case 4:21-cv-00034-HLM-WEJ Document 1 Filed 02/12/21 Page 5 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

MICHAEL TAYLOR,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )
                                              ) Case No. ____________
GEORGIA-PACIFIC WOOD                          )
PRODUCTS LLC                                  )
                                              )
              Defendant.                      )



                           CERTIFICATE OF SERVICE

      I hereby certify that on February 12, 2021, I electronically filed the foregoing

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system, and

I further certify that I served a copy of same via email and U.S. mail postage prepaid

to the following counsel of record:

                                Jason B. Sanker
                  MCRAE, SMITH, PEEK HARMAN & MONROE, LLC
                                  P. O. Box 29
                            Rome, GA 30162-0029

                                       /s/ Jana Korhonen
                                       Jana Korhonen
                                       Georgia Bar No. 100125




                                          5
